Case 2:18-cv-00341 Document 18 Filed on 06/26/19 in TXSD Page 1 of 1

 

UNITED STATES DISTRICT COURT SOUTHERN DISTRICT OF TEXAS

 

Motion and Order for Admission Pro Hac Vice

 

Division Select the Division Case Number 2:18-CV-341
Aransas Princess Condominium Association, Inc., Plaintiff

 

 

 

 

 

versus
Landmark American Insurance Company, Defendant

 

 

 

Lawyer’s Name Fred D. Dreiling
Firm Olstarch|Hilmy|McCauley
Street Wells Fargo Tower - 615 N. Upper Broadway, Suite 800
City & Zip Code P. O. Box 2888
Telephone & Email Corpus Christi, TX 78403; Telephone - 361/884-1961
Licensed: State & Number fdreiling@ohmilegal.net
Federal Bar & Number Texas State Bar No. 06115100

 

 

. Aransas Princess Condominium Association, Inc., Plaintiff
Name of party applicant seeks to

appear for:

 

 

 

Has applicant been sanctioned by any bar association or court? Yes No ¥

On a separate sheet for each sanction, please supply the full particulars.

 

 

 

 

6-26-97 ee ae

eee

—"

The state bar reports that the applicant’s status is:

 

 

 

 

 

Dated: Clerk’s signature

 

 

Order This lawyer is admitted pro hac vice.

 

 

 

Dated:

 

 

United States District Judge
